DETAILED ACTION
Examiner’s Note
Regarding to the Double Patenting issue with Application 16091880 (Patent US10731617B2), the applicant has filed a Terminal Disclaimer on 11/19/2021.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 4, 6-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hataura (US2007/0068498 A1).

Regarding to Claim 1, Hataura teaches an engine device comprising:
a common rail attached to one lateral side portion of a cylinder block (Fig. 4, Part 10 is a common rail, Part 5 is a cylinder block, and Part 10 would at least indirectly attached to Part 5 under the broadest reasonable interpretation), the common rail being configured to supply fuel to an engine (Paragraph 71);
a flywheel housing accommodating a flywheel and disposed in the cylinder block (Fig. 4, Part 25); and
at least a portion of the common rail disposed above the flywheel housing (Fig. 4, Part 10 is located above Part 25).

Regarding to Claim 2, Hataura teaches the engine device, wherein
the one lateral side portion extending along a crankshaft center (Fig. 3, Part 27, Paragraph 78 teaches Part 27 is the axis of a crankshaft, so it would reflect the teaching of the claimed limitation); and
a flywheel housing is disposed in one side portion out of opposite side portions of the cylinder block intersecting the one side portion (Fig. 4).

Regarding to Claim 4, Hataura teaches the engine device, wherein
the intake manifold is formed integrally with the cylinder head (Fig. 4, Part 2 is an intake manifold wall, which is formed integrally with Part 1.  Therefore, at least a part of intake manifold is formed integrally with Part 1 under the broadest reasonable interpretation).

Regarding to Claim 6, Hataura teaches the engine device, wherein
an exhaust-gas recirculation device is coupled to the intake manifold (Paragraph 71 teaches an EGR device of the system.  Fig. 4, Part 13 is a part of the EGR device, and Part 13 is coupled to Part 2 area directly or indirectly), the exhaust-gas recirculation device being configured to mix part of an exhaust gas discharged from an exhaust manifold with fresh air (Paragraph 75 teaches the operation of the EGR device, which would reflect the claimed limitation), and
a fuel injection pipe extending from the common rail toward the cylinder head passes through a space between the cylinder head and the exhaust-gas recirculation device (Fig. 4 

Regarding to Claim 7, Hataura teaches the engine device, wherein
a fuel feed pump that is attached to the cylinder block is disposed below the exhaust-gas recirculation device (Fig. 4, Part 16 which is below at least Part 13), the fuel feed pump being configured to supply a fuel to the common rail (Paragraph 71).

Regarding to Claim 8, Hataura teaches the engine device, wherein
the fuel feed pump is attached to a housing bracket portion that protrudes from the one lateral side portion of the cylinder block (Fig. 3, Fig. 4, the location of Part 16), and
a reinforcing rib that couples the one lateral side portion to the housing bracket portion is disposed below the fuel feed pump (Fig. 4 shows a rib portion and is disposed below Part 16).

Regarding to Claim 9, Hatura teaches the engine device, wherein
the common rail has, in the one end portion, a pipe joint member for returning a surplus fuel, and in a cylinder head mounted on the cylinder block, a surplus fuel outlet for a surplus fuel from a fuel injection device is provided near an intersection between the one lateral side portion and the one side portion of the cylinder block in plan view (Paragraph 81 teaches a return pipe which would reflect the limitation).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Hataura (US2007/0068498 A1) in view of Kondo (US2010/0294242 A1).

Regarding to Claim 3, Hataura fails to explicitly disclose, but Kondo teaches an engine device, wherein a connector of the common rail electrically connected to an engine controller is disposed below an intake manifold that is provided to a cylinder head mounted on the cylinder block [Kondo teaches a fuel rail comprises a fuel pressure sensor directly or indirectly connect with an ECU to measure the pressure of the fuel (Kondo, Fig. 7, Part 108, Paragraph 289).  Since the sensor is connect to the common rail, it would be obvious there must be a connector to 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hataura to incorporate the teachings of Kondo to add a connector on the common rail in order to receive a sensor in certain way to measure the pressure of the fuel (Kondo, Fig. 7, Part 108, Paragraph 289).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Hataura (US2007/0068498 A1) in view of Janke (US2016/0146162 A1).

Regarding to Claim 10, Hataura teaches an engine device comprising:
a common rail attached to one lateral side portion of a cylinder block (Fig. 4, Part 10 is a common rail, Part 5 is a cylinder block), the common rail being configured to supply fuel to an engine (Paragraph 71);
a flywheel housing accommodating a flywheel and disposed in the cylinder block (Fig. 4, Part 25); and
at least a portion of the common rail disposed above the flywheel housing (Fig. 4), wherein

a coolant passage that connects a coolant passage inlet to a coolant passage outlet is provided in the cylinder block (Fig. 3, Part 18, Part 9), the coolant passage inlet being opened in the one lateral side portion or the other lateral side portion intersecting the other side portion of the cylinder block (Fig. 3), the coolant passage outlet being opened in the other side portion and being connected with a pump suction port of the coolant pump (Paragraph 52, Paragraph 76, Paragraph 81).

Hataura fails to explicitly disclose, but Janke teaches an engine device comprising:
a coolant inlet member having a coolant inlet is detachably attached to the coolant passage inlet [Hataura teaches the engine device comprises a coolant inlet (Fig. 3, Part 18).  Janke teaches a coolant inlet can be detachably attached to a device (Janke, Paragraph 8, since a coolant is part of a detachable part, the coolant inlet is also detachable) to avoid replacing the whole system when the coolant inlet has problem (Janke, Paragraph 37).]

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hataura to incorporate the teachings of Janke to make the coolant inlet detachable to engine system in order to avoid replacing the whole system when the coolant inlet has problem (Janke, Paragraph 37).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Hataura (US2007/0068498 A1) in view of Janke (US2016/0146162 A1) as applied to Claim 10 above, and further in view of Oso (US2018/0003093 A1).

Regarding to Claim 11, Hataura in view of Janke teaches the modified engine device, wherein
a rotational force of the crankshaft is transmitted to a pump shaft of the coolant pump through an endless band (Paragraph 70 teaches Part 17 received a rotational force from a crank shaft via an endless band device), and
a pump suction port connecting portion, a boss portion for a pump-attaching bolt (Fig. 3, Part 17 shows boss portion).

Hataura and Janke fail to explicitly disclose, but Oso teaches an engine device, wherein
a rib portion are provided in the other side portion, the pump suction port connecting portion protruding and having an end surface in which the coolant passage outlet is formed, the boss portion protruding at a position apart from the pump suction port connecting portion, the position being on a side against a load direction of a load that is applied to the pump shaft due to a tension of the endless band, the rib portion coupling the pump suction port connecting portion to the boss portion and protruding with such a protruding height that the rib portion is not in contact with the coolant pump [Oso teaches a pump with a suction portion protruding into the cylinder block (Oso, Fig. 4, Part P located in a chamber Part 17 area, which means the suction part protruding inside) to hold the pump (Oso, Fig. 4).  Oso further shows rib portion 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hataura and Janke to incorporate the teachings of Oso to design the pump area in certain way in order to hold the pump and prevent increasing space (Oso, Fig. 4, Paragraph 4).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Hataura (US2007/0068498 A1) in view of Janke (US2016/0146162 A1) as applied to Claim 10 above, and further in view of Owaki (US2016/0245150 A1).

Regarding to Claim 12, Hataura and Janke fail to explicitly disclose, but Owaki teaches an engine device, wherein
a plurality of bolt hole groups are provided around the coolant passage inlet, the plurality of bolt hole groups enabling the coolant inlet member to be attached at a plurality of attachment positions [Hataura in view of Janke teaches an engine device comprises a detachable coolant inlet (please see the rejection of Claim 10).  Owaki teaches an engine system comprises a detachable coolant (Owaki, Fig. 2, Part 41A), and the coolant passage comprises a plurality of bolt hole (Fig. 2, Part 41C, Paragraph 33) to fit and secure the device (Owaki, Fig. 2, Paragraph 33 teaches the arrangement and show the device is secured).]

.

Allowable Subject Matter
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Regarding to Claim 5, the applicant claimed “The engine device according to claim 1, wherein
the one lateral side portion of the cylinder block has a concavo-convex surface portion that corresponds to a shape of a coolant passage provided inside the cylinder block, and a connection port of the connector is directed toward a concave region of the concavo-convex surface portion in a side view.”

The underlined limitations are shown in Fig. 23 and supported at least in Specification, Paragraph 117.  After searching, the examiner considered the cited references mentioned above and other references would fail to show or reasonably teach in combination at least the underlined limitation mentioned above.  Therefore, Claim 5 has allowable subject matters.

Response to Arguments
Applicant's arguments filed on 11/19/2021 have been fully considered but they are not persuasive.

Regarding to Claim 1, the applicant argued that Hataura (US2007/0068498 A1) would fail to teach all the limitations of Claim 1.  The examiner respectfully disagrees.

In Remark, the applicant argued that in Hataura, a common rail (Hataura, Fig. 4, Part 10) is not attached to a cylinder block (Hataura, Fig. 4, Part 5) because the common rail is located at a cylinder head area (Hataura, Fig. 4, Part 1).  However, the examiner would like to point out that the cylinder head and the cylinder block are connected to each other (Hataura, Fig. 2, Fig. 4).  Therefore, the common rail would still attach to the cylinder block via the cylinder head/indirectly, and the examiner considered that the reference would reflect the limitations under the broadest reasonable interpretation.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Maegoya (US2005/0205066 A1) teaches an engine device.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YI-KAI WANG whose telephone number is (313)446-6613. The examiner can normally be reached Flexible.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on 5712721196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/YI-KAI WANG/             Examiner, Art Unit 3747